Name: Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: trade;  production;  regions and regional policy;  economic policy;  animal product;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0098Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 014 , 21/01/2003 P. 0032 - 0052Commission Regulation (EC) No 98/2003of 20 January 2003establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6), Article 6(5) and Article 7(2) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 3(6) and Article 4(5) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), as last amended by Commission Regulation (EC) No 1922/2002(4), and in particular Article 3(6) and Article 4(5) thereof,Whereas:(1) Detailed rules for implementing Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the specific arrangements for the supply to the French overseas departments, Madeira, the Azores and the Canary Islands (hereinafter called the outermost regions) of certain agricultural products have been laid down in Commission Regulation (EC) No 20/2002(5), as last amended by Regulation (EC) No 1215/2002(6).(2) For the purposes of applying Article 2 of Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001, supply balances must be drawn up for the products covered by specific supply arrangements and the quantities of products covered by the specific supply arrangements must be laid down, together with the aid for supplies from the Community.(3) In accordance with Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001, and under Article 6 of Regulation (EC) No 20/2002, such aid shall be fixed to take account of the additional cost of transport to the outermost regions and the prices applied to exports to third countries and, in the case of agricultural inputs and products intended for processing, the additional costs of living on an island or in some other remote location.(4) It is therefore necessary to fix flat-rate amounts of aid for each product, differentiated according to destination. Moreover, to take account, in particular, of trade flows with the rest of the Community and of the economic aspect of the proposed aid, an amount of aid should be laid down with reference to the refunds granted for the export of similar products to third countries, to be applied when this amount is greater that the above flat-rate amounts.(5) In the processed fruit and vegetable sector in the Azores, Madeira and the Canary Islands, fixing this aid on the basis of the additional cost of transport, remoteness and the fact that these places are islands would significantly reduce the amounts which have been granted until now. In order not to disrupt the sectors concerned and so as to ensure the harmonious development of production, the reduction should be staggered over two years, even though this might mean continuing to study trade flows, and taking account of the economic aspect of the planned aid.(6) Pending a more detailed examination of the development of the livestock sectors in the outermost regions, and of the conditions for supplying breeding animals, the number of eligible animals and eggs should be renewed on a temporary basis and, where applicable, the aid for these supplies, taking into account the criteria referred to in Articles 6 and 7 of Regulation (EC) No 1452/2001, Article 4 of Regulation (EC) No 1453/2001 and Article 4 of Regulation (EC) No 1454/2001.(7) To take account of the special features of the various products in each sector, detailed arrangements for granting aid and establishing quantities for the supply of Community products to the outermost regions, as provided for in Article 3 of Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 respectively, should be laid down as required.(8) Commission Regulation (EC) No 21/2002 of 28 December 2001 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(7), as last amended by Regulation (EC) No 2225/2002(8), has been amended several times. For the purposes of clarity, that Regulation should be repealed and the provisions thereof should be integrated into this Regulation.(9) To ensure that operations are carried out in an ordered fashion in 2003, this Regulation should apply from 1 January 2003. However, operators who have applied for certificates on the basis of the amounts applicable under Regulation (EC) No 21/2002 should be allowed to receive them. In order to ensure the necessary monitoring and identify any undesirable developments which might require corrections from 2004, this Regulation should apply until the end of 2003.(10) The joint meeting of the Management Committees for cereals, pigmeat, poultrymeat and eggs, milk and milk products, beef and veal, sheepmeat and goatmeat, oils and fats, sugar, processed fruit and vegetables, hops, seeds and dried fodder has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. The quantities of the forecast supply balance under the specific supply arrangements for products which benefit from exemption from duties on imports of products from third countries or which benefit from Community aid, and the amounts of aid granted for the supply of Community products, shall be as set out, for each product, in:(a) Annex I for the French overseas departments;(b) Annex III for Madeira and the Azores;(c) Annex V for the Canary Islands.2. For each product:- the amounts in column I shall apply to the supply of Community products other than agricultural inputs and products intended for processing,- the amounts in column II shall apply to the supply of Community agricultural inputs and Community products intended for processing in the outermost regions,- the amounts obtained by means of the references in column III, where present, shall apply to any object of supply in Community products, where these amounts are higher than those in columns I and II.Article 2The number of animals and of eggs intended to support livestock farming in the outermost regions and, where applicable, the aid for these supplies shall be as set out in:(a) Annex II for the French overseas departments;(b) Annex IV for Madeira and the Azores;(c) Annex VI for the Canary Islands.Article 3Regulation (EC) No 21/2002 is hereby repealed.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January to 31 December 2003. However, where the amounts laid down in Regulation (EC) No 21/2002 are higher than those laid down in this Regulation for the products concerned, the former shall apply to applications for aid granted under certificates applied for between the date of entry into force and the date of application of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 293, 29.10.2002, p. 11.(5) OJ L 8, 11.1.2002, p. 1.(6) OJ L 177, 6.7.2002, p. 3.(7) OJ L 8, 11.1.2002, p. 15.(8) OJ L 338, 14.12.2002, p. 15.ANNEX IPart 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 2Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 3Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 4SeedsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>ANNEX IIPart 1Cattle farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>Part 2Poultry, rabbitsNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>Part 3Pig farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>Part 4Sheep and goat farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>ANNEX IIIPart 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products for the marketing period from 1 January to 31 DecemberMADEIRA>TABLE>AZORES>TABLE>Part 2RiceForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 3Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 4Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 5SugarForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 6Milk and milk productsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>Part 7Beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.Part 8Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).Part 9SeedsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>ANNEX IVPart 1Cattle farmingNumber of animals and aid for supplying animals from the Community per calendar yearMADEIRA>TABLE>Part 2PoultryNumber of animals and aid for supplying animals from the Community per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 3Pig farmingMADEIRA>TABLE>AZORES>TABLE>Part 4Sheep and goat farmingNumber of animals and aid for supplying animals from the Community per calendar yearMADEIRA>TABLE>AZORES>TABLE>ANNEX VCANARY ISLANDSPart 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products for the marketing period from 1 January to 31 December>TABLE>Part 2RiceForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 3Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 4Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 5SugarForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 6HopsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 7Seed potatoesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 8Beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.Part 9Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).Part 10Poultrymeat and eggs sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 11Milk and milk productsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>ANNEX VIPart 1Cattle farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>Part 2Pig farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>Part 3Poultry and rabbitsNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>